UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811- 02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	September 1, 2012 — February 28, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Yield Trust Semiannual report 2 | 28 | 13 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Bond investments are subject to interest-rate risk, which means the prices of the fund’s bond investments are likely to fall if interest rates rise. Bond investments also are subject to credit risk, which is the risk that the issuer of the bond may default on payment of interest or principal. Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds, which may be considered speculative. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The U.S. stock market has set record highs recently, thanks to steadily improving housing and employment data and the Federal Reserve’s pledge to continue to add stimulus until it believes the economy has meaningfully improved. The federal budget battle continues among Washington lawmakers, but investors appear to believe that a resolution will eventually take place. The by-now familiar risks that have buffeted markets for a few years have not gone away entirely, but they appear to be steadily abating. Europe, while having slumped further into recession, is slowly addressing its sovereign debt problem; China’s economy appears to be improving; and here in the United States economic recovery is underway. Times like these require a measured, balanced approach to investing. At Putnam, our investment team is actively focused on managing risk while pursuing returns. The guidance of your financial advisor is also important in helping to ensure that your portfolio remains in line with your individual goals and tolerance for risk. We would like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. † Returns for the six-month period are not annualized, butcumulative. 4 High Yield Trust Interview with your fund’s portfolio manager What was the market environment like for high - yield bonds during the first half of the fund’s fiscal year? The high-yield bond market was somewhat choppy during the first months of the reporting period, as uncertainty surrounding the U.S. presidential election and pending fiscal cliff weighed on investors. With President Obama’s reelection on the books and investors confident that Federal Reserve chairman Ben Bernanke would remain at the helm — and, therefore, that the central bank’s accommodative monetary policy would continue — the market rallied from the middle of November through the end of January. In February, the market gave back some of its earlier gains, but the end result was a strong start to the fund’s fiscal year. Against this backdrop, the fund’s performance generally was in line with that of its benchmark, which it trailed slightly, and its Lipper peer group, which it outperformed. What factors influenced the fund’s relative performance during the period? At the sector/industry level, overweighting the financials, telecommunications, and chemicals industries contributed positively to the fund’s results versus the fund’s benchmark. Conversely, adverse security selection and underweight positions in metals and mining, technology, and transportation detracted from the fund’s relative returns. From a credit-quality standpoint, modestly overweighting CCC-rated securities helped This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/28/13. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on pages 14–15. High Yield Trust 5 the fund’s relative performance, as they outperformed BB-rated and B-rated bonds. Underweighting BB-rated and “crossover” securities provided a further boost to results, because bonds in these ratings tiers lagged the index. Crossover bonds are those that straddle the gap between investment grade and high yield, often receiving an investment-grade rating from one rating agency and a below-investment-grade rating from another. Which holdings helped fund performance versus the benchmark? Wireless carrier Sprint Nextel was the top individual contributor, as the company posted strong results on improved profit margins, lower expenses, and reduced roaming costs. In addition, the firm has maintained solid momentum in adding subscribers to its network. Our overweight position also contributed positively to relative results. Our position in automotive finance provider Ally Financial proved beneficial, as investors became more confident in the firm’s ability to extricate itself from mortgage liabilities at its Residential Capital subsidiary. Travelport also contributed positively to results. The company provides transaction processing services to the travel industry, and owns nearly half of Orbitz Worldwide. With business and consumer spending showing signs of life during the past six months, investor interest pushed prices higher for Travelport’s debt during the period. Credit qualities are shown as a percentage of the fund’s net assets. Net cash, if any, represents the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. The fund itself has not been rated by an independent rating agency. 6 High Yield Trust Which investments weren’t as productive? Residential Capital , which I mentioned earlier, while still working through write-offs associated with the housing bubble, has actually been attracting investors’ attention in recent months and posted a solid gain over the period. The fund had only a small position in the company, which we sold before the end of the period, and our limited exposure detracted from relative performance. Underweight positions in EDP , a Portugal-based energy provider, and ArcelorMittal , a world-leading steel miner, also detracted from the fund’s performance relative to the benchmark, as securities from both companies posted solid gains during the period. We sold our position in EDP before period-end. What is your outlook for the high - yield market over the coming months? We evaluate the high-yield market by looking at three key factors: fundamentals, valuation, and technicals, or the balance of supply and demand. As of now, we are neutral on all three. Looking first at fundamentals, we see an economic landscape marked by countervailing trends. GDP figures in the This table shows the fund’s top 10 holdings and the percentage of the fund’s net assets that each represented as of 2/28/13. Short-term holdings, derivatives, and TBA commitments are excluded. Holdings will vary over time. High Yield Trust 7 United States continued to be frustratingly low, compared with past post-recession recoveries. Nonetheless, corporate fundamentals still appear to be reasonably solid, although earnings in various early-cycle industries are showing signs of softening. At the same time, the housing market appears to be mounting a solid recovery in many parts of the country, which could provide a nice boost to certain sectors of the economy. As for valuation, the yield advantage that high-yield bonds offered versus Treasuries continued to fall during the period. While this yield advantage — or spread — is no longer wide by historical measures, we believe it may still compress further, given the below-average default rate in the market, which ended the period at 1.3% — well below the long-term average of 4.2%. Ultimately, we believe the income offered in the high-yield market still appears attractive relative to the other lower-yielding alternatives in other segments of the fixed-income universe. Looking at market technicals, high-yield mutual funds continued to experience robust investment inflows in recent months, while new debt issuance in this sector reached record levels, with corporations seeking to lock in attractive long-term rates. These conditions suggest both heightened supply and demand, which leads us to our neutral view of the technical factors in the market. This chart shows how the fund’s credit quality has changed over the past six months. Credit qualities are shown as a percentage of the fund’s net assets. Net cash, if any, represents the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings will vary overtime. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. The fund itself has not been rated by an independent rating agency. 8 High Yield Trust Given this outlook, how have you positioned the fund? The amount of refinancing that has occurred during the past two-and-a-half years has extended the maturity profile of many high-yield issuers, which helps reduce their current debt load. As a result, we believe the prospects for the default rate to remain below the historical average for some time are quite good. That said, given the continuing uncertainty surrounding potential macroeconomic factors, U.S. fiscal policy, and geopolitical developments, we have modestly reduced the fund’s overall market risk by, among other measures, moderately increasing our cash position. In our view, holding a cash cushion may also help the fund should marketplace liquidity remain constrained. Thank you for bringing us up to date, Paul. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.A. from Colgate University. A CFA charterholder, Paul joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. IN THE NEWS The global economy continues to expand, but the rate of expansion slowed recently. Manufacturing production and services activity worldwide both eased in February, according to data compiled by JPMorgan and Market Economics. Economic growth was led by the United States, followed by China, Germany, the United Kingdom, Brazil, India, Russia, and Ireland. The rate of increase, however, dropped in most of those countries, with the United States and Russia being the exceptions. Japan’s economic output, meanwhile, was stagnant. In the still-troubled eurozone, conditions weakened substantially in France, Italy, and Spain, with output contracting sharply in these countries’ manufacturing and services sectors. While the global economic deceleration was considered slight by most observers, the expansion rate hit a four-month low in February. As the employment picture improves in the United States and around the world, economists hope that jobs growth will spur further demand. High Yield Trust 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 28, 2013, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 2/28/13 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.89% 8.76% 7.99% 7.99% 8.06% 8.06% 8.52% 8.42% 8.58% 8.98% 10 years 143.01 133.29 126.21 126.21 125.07 125.07 136.71 129.01 134.40 147.58 Annual average 9.29 8.84 8.51 8.51 8.45 8.45 9.00 8.64 8.89 9.49 5 years 57.17 50.88 51.76 49.76 51.31 51.31 55.15 50.11 54.32 58.54 Annual average 9.46 8.57 8.70 8.41 8.64 8.64 9.18 8.46 9.06 9.65 3 years 35.27 29.86 32.25 29.25 32.10 32.10 34.26 29.90 33.96 36.12 Annual average 10.60 9.10 9.76 8.93 9.72 9.72 10.32 9.11 10.24 10.83 1 year 11.30 6.84 10.49 5.49 10.42 9.42 10.95 7.35 10.97 11.53 6 months 6.39 2.13 6.13 1.13 6.04 5.04 6.21 2.76 6.40 6.53 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 High Yield Trust Fund price and distribution information For the six-month period ended 2/28/13 Distributions Class A Class B Class C Class M Class R Class Y Number 6 6 6 6 6 6 Income $0.240 $0.210 $0.210 $0.228 $0.231 $0.252 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 8/31/12 $7.76 $8.08 $7.74 $7.69 $7.78 $8.04 $7.61 $7.63 2/28/13 8.01 8.34 8.00 7.94 8.03 8.30 7.86 7.87 Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Current rate (end of period) charge charge value value charge charge value value Current dividend rate 1 5.99% 5.76% 5.25% 5.29% 5.68% 5.49% 5.80% 6.40% Current 30-day SEC yield 2 N/A 4.51 3.93 3.94 N/A 4.29 4.44 4.91 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Comparative index returns For periods ended 2/28/13 JPMorgan Developed High Lipper High Yield Funds Yield Index category average* Annual average (life of fund) —† 8.67% 10 years 168.71% 131.90 Annual average 10.39 8.73 5 years 72.60 55.02 Annual average 11.53 9.12 3 years 42.26 35.66 Annual average 12.47 10.69 1 year 12.00 10.67 6 months 6.59 6.32 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/28/13, there were 556, 528, 437, 385, 265, and 10 funds, respectively, in this Lipper category. † The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class A shares. High Yield Trust 11 Fund performance as of most recent calendar quarter Total return for periods ended 3/31/13 Class A Class B Class C Class M Class R Class Y (inception dates) (2/14/78) (3/1/93) (3/19/02) (7/3/95) (1/21/03) (12/31/98) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 8.90% 8.78% 8.01% 8.01% 8.07% 8.07% 8.54% 8.44% 8.59% 8.99% 10 years 140.35 130.74 123.71 123.71 122.92 122.92 134.38 126.76 131.61 145.30 Annual average 9.17 8.72 8.38 8.38 8.35 8.35 8.89 8.53 8.76 9.39 5 years 59.36 52.98 53.68 51.68 53.23 53.23 57.29 52.18 56.31 60.78 Annual average 9.77 8.87 8.97 8.69 8.91 8.91 9.48 8.76 9.34 9.96 3 years 32.85 27.53 30.04 27.04 29.89 29.89 32.00 27.71 31.55 33.68 Annual average 9.93 8.44 9.15 8.30 9.11 9.11 9.70 8.50 9.57 10.16 1 year 12.61 8.11 11.78 6.78 11.73 10.73 12.39 8.73 12.32 12.88 6 months 6.08 1.84 5.83 0.83 5.73 4.73 6.04 2.59 5.95 6.22 See the discussion following the Fund performance table on page 10 for information about the calculation of fund performance. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 8/31/12 1.02% 1.77% 1.77% 1.27% 1.27% 0.77% Annualized expense ratio for the six-month period ended 2/28/13 1.01% 1.76% 1.76% 1.26% 1.26% 0.76% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. 12 High Yield Trust Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 1, 2012, to February 28, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.17 $9.00 $8.99 $6.44 $6.45 $3.89 Ending value (after expenses) $1,063.90 $1,061.30 $1,060.40 $1,062.10 $1,064.00 $1,065.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended February 28, 2013, use the following calculation method. To find the value of your investment on September 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $5.06 $8.80 $8.80 $6.31 $6.31 $3.81 Ending value (after expenses) $1,019.79 $1,016.07 $1,016.07 $1,018.55 $1,018.55 $1,021.03 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 2/28/13. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. High Yield Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 High Yield Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 28, 2013, Putnam employees had approximately $366,000,000 and the Trustees had approximately $87,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. High Yield Trust 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 High Yield Trust The fund’s portfolio 2/28/13 (Unaudited) CORPORATE BONDS AND NOTES (86.6%)* Principal amount Value Advertising and marketing services (0.6%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $2,995,000 $2,276,200 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,977,000 1,551,945 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. notes 7s, 2020 1,680,000 1,701,000 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 900,000 981,000 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,465,000 1,589,525 Automotive (1.4%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 3,130,000 3,466,474 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 5,155,000 5,874,989 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 875,000 990,028 General Motors Escrow escrow notes 8 1/4s, 2023 2,555,000 38,325 Jaguar Land Rover Automotive PLC 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2023 (United Kingdom) 675,000 687,136 Motors Liquidation Co. Escrow escrow notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 3,334,000 3,217,310 Schaeffler Finance BV sr. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 345,000 516,851 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $2,910,000 3,302,850 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 945,000 1,067,850 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,055,000 1,213,250 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 680,000 686,800 Basic materials (8.1%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 950,000 1,015,502 ArcelorMittal sr. unsec. unsub. notes 10.35s, 2019 (France) 805,000 1,015,910 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 990,000 1,026,296 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,510,000 1,536,425 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 625,000 634,375 Ashland, Inc. 144A sr. unsec. unsub. notes 6 7/8s, 2043 1,025,000 1,073,688 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 4,755,000 5,242,387 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 235,000 238,525 Boise Cascade LLC/Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 420,000 443,625 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 1,510,000 1,515,662 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,818,000 3,078,664 High Yield Trust 17 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Basic materials cont. Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 $1,975,000 $2,142,874 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 1,595,000 1,854,187 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 2,532,000 2,734,560 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 290,000 294,713 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 1,425,000 1,460,624 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 865,000 901,936 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 3,425,000 3,399,312 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,635,000 1,806,674 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,713 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,837,620 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,515,000 1,617,262 HD Supply, Inc. 144A company guaranty sr. unsec. notes 11 1/2s, 2020 3,371,000 3,885,077 HD Supply, Inc. 144A company guaranty sr. unsec. sub. notes 10 1/2s, 2021 1,330,000 1,369,900 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 2,115,000 2,117,643 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 120,000 118,200 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 685,000 674,725 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,050,000 2,060,250 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 1,017,000 1,024,627 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,903,000 2,150,390 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,465,000 2,748,474 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 1,515,000 1,499,850 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 950,000 935,750 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,755,000 2,665,463 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 1,380,000 1,511,100 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 615,000 662,663 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 2,150,000 2,818,300 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $600,000 636,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 2,750,000 3,107,500 18 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Basic materials cont. Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $1,310,000 $1,486,850 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 2,340,000 2,749,500 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 2,955,000 3,435,187 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 5,320,000 5,931,800 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 785,000 741,832 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $915,000 919,575 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 1,130,000 1,161,074 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,630,800 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 760,000 798,152 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,982,400 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 830,000 875,650 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 226,000 248,600 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,380,000 2,499,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,915,000 2,022,718 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 2,183,000 2,466,790 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 2,000,000 2,190,000 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 465,000 503,363 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 200,000 277,547 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $980,000 1,029,000 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 1,231,000 1,347,944 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 630,000 699,300 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 2,682,000 2,682,000 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 435,000 465,450 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 580,000 620,600 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) ‡‡ 1,070,000 1,068,662 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,815,000 3,110,574 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,335,000 2,364,187 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,880,000 2,862,000 High Yield Trust 19 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Basic materials cont. US Coatings Acquisition, Inc./Flash Dutch 2 BV 144A company guaranty sr. unsec. notes 7 3/8s, 2021 (Netherlands) $680,000 $704,480 USG Corp. sr. unsec. notes 9 3/4s, 2018 1,989,000 2,339,561 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 597,000 241,785 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 775,000 790,500 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 R 1,530,000 1,845,731 Broadcasting (2.2%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,391,000 1,258,854 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 3,725,000 3,464,250 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 4,250,000 4,388,125 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,775,000 2,920,688 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,745,000 2,751,863 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,853,900 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,800,000 1,881,000 LIN Television Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 965,000 1,022,900 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 2,300,000 2,403,500 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 2,330,000 2,563,000 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 1,010,000 1,078,175 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,515,000 2,744,494 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,475,000 1,631,719 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 1,305,000 1,438,763 Building materials (1.1%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,349,025 Building Materials Corp. 144A sr. notes 7s, 2020 1,385,000 1,499,263 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 955,000 1,025,431 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 3,575,000 4,200,625 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,844,000 3,163,950 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 3,111,000 3,464,876 Owens Corning company guaranty sr. unsec. notes 9s, 2019 642,000 812,130 Cable television (3.1%) Adelphia Communications Corp. escrow bonds zero %, 2013 4,000 25 Adelphia Communications Corp. escrow bonds zero %, 2013 4,000 25 Adelphia Communications Corp. escrow bonds zero %, 2013 81,000 510 20 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Cable television cont. Adelphia Communications Corp. escrow bonds zero %, 2013 $2,906,000 $18,308 Adelphia Communications Corp. escrow bonds zero %, 2014 2,223,000 14,005 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,627,000 1,773,430 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,947,000 3,418,520 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 838,050 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 993,300 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 2,255,000 2,407,212 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 2,142,000 2,281,230 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,205,000 1,183,912 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,885,000 2,078,212 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 835,000 903,888 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 1,000,000 977,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 2,351,000 2,533,202 Cequel Communications Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 565,000 584,069 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,684,374 DISH DBS Corp. company guaranty notes 7 1/8s, 2016 6,000 6,675 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 2,050,000 2,426,687 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,795,000 3,109,437 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 1,275,000 1,415,250 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 2,040,000 2,208,300 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,772,694 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) $1,810,000 1,850,724 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 1,275,000 1,383,784 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 3,210,000 3,266,174 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 1,000,000 1,014,228 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2022 (United Kingdom) 1,065,000 1,077,540 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. 144A company guaranty sr. unsec. notes 10 1/4s, 2019 4,634,000 5,051,060 Capital goods (6.0%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 1,905,000 2,047,874 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 5,825,000 6,378,374 High Yield Trust 21 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Capital goods cont. ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 334,302 $474,833 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 2,020,000 2,855,544 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,116,771 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $350,000 383,250 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 1,115,000 1,098,274 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 2,200,000 2,205,500 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 825,000 855,938 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,695,000 1,885,687 Berry Plastics Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 1,445,000 1,471,732 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,879,184 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 985,000 1,044,100 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 690,000 706,388 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,503,874 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,025,000 3,418,250 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 360,000 391,050 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 825,000 806,438 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 859,140 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $2,035,000 2,111,312 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 3,185,000 3,256,662 Exide Technologies sr. notes 8 5/8s, 2018 3,100,000 2,588,500 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,295,000 2,438,437 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,690,000 1,865,337 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 5,431,000 7,235,638 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 710,000 727,750 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 4,105,000 4,135,787 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,640,000 2,838,000 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 2,825,000 3,015,437 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,366,218 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 1/8s, 2019 1,585,000 1,701,894 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 2,870,000 3,142,650 22 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 $195,000 $206,700 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 785,000 810,513 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 1,430,000 1,476,474 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 825,000 858,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 1,040,000 1,142,700 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 2,130,000 2,327,024 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 2,825,000 2,930,937 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 4,410,000 4,784,850 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 1,737,000 1,928,070 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,845,000 3,122,387 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 2,040,000 2,050,200 Coal (1.0%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,040,000 923,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,550,000 1,410,500 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 630,000 540,225 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 2,010,000 1,733,625 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,445,000 4,900,613 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,535,000 3,844,313 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 218,000 248,520 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 278,375 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 1,310,000 1,391,875 Commercial and consumer services (1.8%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,080,000 1,166,400 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 4,155,000 4,258,875 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 2,280,000 2,584,950 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,040,000 3,184,400 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 2,435,000 2,422,825 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,875,000 4,204,375 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,739,000 2,971,815 High Yield Trust 23 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Commercial and consumer services cont. Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $1,404,000 $1,081,080 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 104,000 99,840 Travelport, LLC 144A sr. notes Ser. B, 6.308s, 2016 ‡‡ 3,088,947 2,919,055 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 1,410,000 1,290,150 Consumer (0.5%) BC Mountain, LLC/BC Mountain Finance, Inc. 144A company guaranty sr. unsec. notes 7s, 2021 370,000 380,638 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 1,120,000 1,174,600 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 410,000 576,283 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 $140,000 150,150 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 175,000 184,625 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 2,442,000 2,768,618 Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 1,914,000 2,062,335 Consumer staples (6.0%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 843,150 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 675,000 745,875 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 705,000 770,213 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 2,086,200 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 1,125,000 1,262,813 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 ‡‡ 1,703,319 1,828,939 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 1,745,000 1,747,181 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 4,150,000 4,606,500 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,123,000 3,540,701 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,205,000 1,316,463 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 3,440,000 3,620,600 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,962,000 3,339,655 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 583,000 658,790 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,450,344 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,435,000 3,898,725 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 672,000 720,720 Dole Food Co., Inc. 144A sr. notes 8s, 2016 765,000 798,469 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,455,000 1,615,050 24 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Consumer staples cont. ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Austria) $1,845,000 $1,826,762 HDTFS, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 1,315,000 1,413,625 HDTFS, Inc. 144A company guaranty sr. notes 5 7/8s, 2020 1,605,000 1,669,200 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 1,005,100 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,245,000 3,120,299 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $1,050,000 1,161,563 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 900,000 969,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 3,390,000 3,508,650 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,610,000 1,726,725 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 1,520,000 1,580,800 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 1,406,000 1,504,420 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 1,200,000 1,335,000 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,250,000 1,350,000 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,090,000 3,383,550 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 2,750,000 2,739,688 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 1,018,600 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,951,000 2,009,530 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 4,267,000 4,485,684 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,300,000 2,576,000 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 839,900 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,960,000 2,131,500 United Rentals North America, Inc. company guaranty sr. notes 5 3/4s, 2018 765,000 823,331 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 2,520,000 2,790,900 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 2,560,000 2,918,400 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 560,000 588,000 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 979,000 1,031,621 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,180,000 1,256,700 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,959,000 2,047,155 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 360,000 385,200 Energy (oil field) (0.8%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,832,000 1,896,120 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,140,000 1,231,200 High Yield Trust 25 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Energy (oil field) cont. Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 $2,308,000 $2,354,160 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 610,000 619,150 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 2,544,000 2,772,960 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 2,887,500 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 505,000 541,613 Entertainment (1.0%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,680,000 3,088,700 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 1,160,000 1,273,100 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 470,400 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,360,000 1,360,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 345,000 382,519 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 1,345,000 1,492,950 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 770,000 773,850 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 3,115,000 3,496,588 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 1,020,000 999,600 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,880,000 1,842,400 Financials (8.4%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 2,720,000 2,713,200 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,573,000 1,557,270 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 1,250,000 1,243,750 Air Lease Corp. sr. unsec. notes 5 5/8s, 2017 1,320,000 1,399,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,558,925 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,350,000 1,633,500 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,831,125 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 2,202,000 2,909,393 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, Perpetual maturity (Spain) 1,140,000 957,600 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 2,680,000 2,840,800 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,732,000 1,870,560 26 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Financials cont. CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 $1,322,000 $1,432,718 CIT Group, Inc. sr. unsec. notes 5s, 2022 850,000 909,500 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,875,000 2,043,750 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 2,100,000 2,257,500 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,390,000 2,712,650 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,800,000 1,957,500 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 870,000 1,117,780 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $1,115,000 1,099,669 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,500,000 1,593,750 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 2,950,000 2,773,000 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,775,000 4,846,625 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 3,910,000 4,076,175 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, Perpetual maturity (Jersey) 1,975,000 1,718,250 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,655,000 2,942,247 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 1,017,492 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 920,000 954,500 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 4,945,000 5,297,331 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 536,550 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 2,715,000 2,905,050 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,045,000 1,092,548 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 1,605,000 1,671,206 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 R 1,985,000 2,213,275 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, Perpetual maturity (United Kingdom) 990,000 1,045,688 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 550,000 561,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,803,663 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, Perpetual maturity (United Kingdom) GBP 1,765,000 3,927,842 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R $1,530,000 1,629,450 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,317,000 1,455,285 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 675,000 769,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 2,270,000 2,479,975 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 430,000 488,050 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 725,000 743,125 High Yield Trust 27 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Financials cont. Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 $1,715,000 $1,805,038 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 1,125,000 1,175,625 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 835,000 847,525 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,400,000 1,407,000 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 2,750,000 2,701,875 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 2,310,000 2,696,925 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,785,000 2,008,125 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 2,670,000 2,987,063 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,835,000 1,963,450 Regions Bank unsec. sub. notes 7 1/2s, 2018 656,000 800,320 Regions Financing Trust II company guaranty jr. unsec. sub. FRB bonds 6 5/8s, 2047 2,347,000 2,347,000 Royal Bank of Scotland PLC (The) jr. sub. FRN notes Ser. MTN, 7.64s, Perpetual maturity (United Kingdom) 1,200,000 1,086,000 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, Perpetual maturity (United Kingdom) 5,780,000 6,097,900 SLM Corp. sr. notes Ser. MTN, 8s, 2020 445,000 515,088 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 5,485,000 6,486,013 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 7,165,000 7,021,700 Gaming and lottery (2.9%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,047,000 3,100,323 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 1,056,000 696,960 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 2,851,000 3,032,751 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 6,895,000 6,808,813 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 1,928,500 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,285,000 3,330,871 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 $1,770,000 1,938,150 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,224,250 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 2,475,000 2,475,000 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 4,615,000 369,200 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 5,329,465 5,542,644 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,567,188 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 2,035,000 2,213,063 28 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Gaming and lottery cont. ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 $2,821,000 $3,272,360 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 4,577,000 4,943,160 Health care (6.6%) AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 1,850,000 1,942,500 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,234,018 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 2,835,000 2,998,013 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,548,288 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 2,945,000 4,320,681 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 ‡‡ $2,980,000 3,069,400 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,165,000 2,275,956 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 950,000 1,048,563 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,387,695 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,375,000 5,979,688 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,816,000 1,981,710 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 1,295,000 1,405,075 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,105,463 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,355,000 4,823,163 HCA, Inc. sr. notes 6 1/2s, 2020 6,665,000 7,464,800 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 812,513 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 4,218,000 4,439,445 Hologic, Inc. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 635,000 669,925 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 5,615,000 5,783,450 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 980,000 1,019,200 Jaguar Holding Co. I 144A sr. notes 9 3/8s, 2017 ‡‡ 1,175,000 1,255,781 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 2,505,000 2,874,488 Kinetics Concepts/KCI USA 144A company guaranty notes 10 1/2s, 2018 4,480,000 4,827,200 Kinetics Concepts/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 1,453,000 1,423,940 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,015,000 2,236,650 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 1,645,000 1,813,613 Service Corporation International sr. notes 7s, 2019 1,100,000 1,193,500 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 3,792,000 3,910,500 High Yield Trust 29 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Health care cont. Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 $2,025,000 $2,161,688 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,185,000 3,296,475 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 762,852 778,109 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 358,875 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,516,863 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 1,950,000 2,203,500 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 685,000 675,581 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,880,000 2,115,000 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 447,413 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,689,119 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,345,000 3,629,325 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 107,000 83,460 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 430,000 464,400 Homebuilding (2.0%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 1,705,000 1,822,219 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 2,041,000 2,209,383 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 335,000 357,613 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 725,000 730,438 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 725,000 801,125 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 1,580,000 1,745,900 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 980,000 946,925 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,205,000 4,636,013 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 3,070,000 3,591,900 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,450,000 1,598,625 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 1,365,000 1,382,063 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 3,960,000 4,222,350 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 585,000 672,750 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 500,000 543,750 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 625,000 704,688 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 705,000 756,113 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 3,315,000 3,563,625 30 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Household furniture and appliances (0.2%) RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 $1,825,000 $1,845,531 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 247,000 262,746 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 530,000 559,150 Lodging/Tourism (1.6%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 1,010,000 1,121,100 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 5,238,321 5,788,345 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 1,287,000 1,452,701 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 3,550,000 3,814,031 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 R 720,000 724,500 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 3,225,000 3,555,563 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 1,039,788 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,575,000 1,807,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,505,000 1,651,738 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 570,000 589,950 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,715,000 1,796,463 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 1,615,000 969,000 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 385,000 426,388 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 1,093,000 1,082,070 Oil and gas (10.3%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 3,092,000 3,061,080 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,112,438 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 906,263 Atlas Pipeline Partners LP/Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 860,000 898,700 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,424,625 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 2,135,000 2,295,125 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,636,000 5,030,060 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,162,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,785,000 3,133,125 High Yield Trust 31 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Oil and gas cont. Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 $1,100,446 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $2,190,000 2,474,700 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,663,850 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,324,025 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,650,000 2,862,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 720,000 747,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,222,000 1,272,408 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 2,246,000 1,403,750 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 4,450,000 4,783,750 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,090,000 5,484,475 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 905,000 954,775 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,309,440 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,395,200 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 4,173,000 3,953,918 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,010,000 1,085,750 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,865,000 1,762,425 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,030,000 3,999,775 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 1,615,000 1,687,675 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 4,662,000 5,011,650 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 235,000 253,213 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 2,825,000 3,065,125 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,785,000 4,258,125 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 905,000 981,925 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 3,579,000 4,044,270 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,510,000 2,597,850 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 2,000,000 2,040,000 32 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Oil and gas cont. Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) $699,000 $648,323 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,755,000 1,851,525 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,175,000 1,216,125 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 2,825,000 2,104,625 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,765,950 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 509,600 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,180,850 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 2,615,000 2,732,675 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,445,000 1,578,663 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 4,985,000 5,084,700 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 400,000 420,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,078,000 4,628,530 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 1,223,000 1,174,080 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 1,630,000 1,638,150 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,179,900 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,094,075 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,155,000 4,612,050 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,071,000 4,498,455 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 1,060,000 1,118,300 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 5,360,000 5,701,700 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 925,000 985,773 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 75,000 78,375 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 5,102,000 5,386,692 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 2,340,000 2,497,950 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,255,000 1,345,988 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,201,688 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 470,888 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 1,970,000 2,142,375 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,200,000 2,293,500 Whiting Petroleum Corp. company guaranty notes 7s, 2014 2,107,000 2,196,548 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 368,048 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 816,379 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 890,000 934,500 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 3,115,000 3,239,600 High Yield Trust 33 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 $334,251 $254,031 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 2,850,000 2,771,625 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 1,105,000 1,163,013 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 575,000 589,375 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 2,680,000 2,840,800 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,200,000 2,475,000 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 330,000 377,025 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 3,760,000 4,248,800 Retail (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,276,655 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 914,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 760,000 822,700 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 3,126,000 3,094,740 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 2,690,000 2,965,725 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 ‡‡ 545,000 542,275 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 1,970,000 2,112,825 Jo-Ann Stores Holdings, Inc. 144A sr. notes 9 3/4s, 2019 ‡‡ 1,085,000 1,112,125 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,265,000 2,565,113 Limited Brands, Inc. sr. notes 5 5/8s, 2022 1,155,000 1,225,744 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 1,212,000 1,404,755 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 2,771,000 2,895,723 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,905,000 3,006,675 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 385,000 395,106 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 ‡‡ 2,930,000 3,014,238 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 2,165,000 2,265,131 PETCO Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 1,455,000 1,604,138 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 ‡‡ 1,395,000 1,436,850 QVC, Inc. 144A sr. notes 7 1/2s, 2019 1,955,000 2,157,718 QVC, Inc. 144A sr. notes 7 3/8s, 2020 1,220,000 1,352,296 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,526,000 34 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Retail cont. Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 $1,890,000 $2,029,388 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 2,175,000 2,242,991 Technology (3.7%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 1,029,000 800,048 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 1,051,000 1,033,921 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,100,000 2,960,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 2,429,850 2,484,522 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,700,000 2,767,500 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,940,000 2,182,500 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 885,000 931,463 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 2,227,000 2,399,593 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,455,000 1,645,969 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 980,000 1,054,725 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 4,201,000 4,479,316 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 4,316,000 4,413,110 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 2,680,000 2,817,350 First Data Corp. 144A company guaranty sr. notes 6 3/4s, 2020 795,000 814,875 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,880,000 1,917,600 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,447,000 1,617,023 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,361,000 1,507,308 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,500,000 4,950,000 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 1,390,000 1,560,275 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,205,000 1,409,850 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 975,000 1,082,250 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,053,600 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 2,261,000 2,023,595 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 1,400,000 1,438,500 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,173,000 3,434,773 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,610,000 2,844,900 High Yield Trust 35 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Telecommunications (6.8%) Altice Finco SA 144A sr. unsec. notes 9 7/8s, 2020 (Luxembourg) $755,000 $838,050 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 1,050,000 1,231,125 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,921,000 2,079,483 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 979,000 1,058,544 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,116,900 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,895,000 1,942,375 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 940,000 1,034,000 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,010,000 3,220,700 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,788,225 Equinix, Inc. sr. unsec. notes 7s, 2021 1,960,000 2,156,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 2,130,000 2,332,350 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,000,000 3,420,000 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,193,144 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 1,460,000 1,565,850 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 1,285,000 1,294,637 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 9,113,562 9,694,551 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 3,189,000 3,388,312 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 973,245 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,197,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 470,000 512,300 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 2,229,000 2,340,450 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 1,065,000 1,094,287 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 1,065,000 1,102,274 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 3,825,000 4,131,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 1,200,000 1,062,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 613,000 459,750 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 2,677,000 1,883,939 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 410,000 426,400 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,230,000 3,698,350 36 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Telecommunications cont. Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $1,500,000 $1,734,475 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,809,142 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 982,000 1,085,110 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 725,000 754,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 6,622,000 6,688,220 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,055,000 2,383,800 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 4,560,000 4,924,800 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 2,210,000 2,610,563 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,650,000 1,798,500 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 4,506,000 5,598,705 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 500,000 674,277 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $2,375,000 2,446,250 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 875,000 920,938 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) ‡‡ 1,281,181 1,338,834 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 903,375 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 370,000 379,694 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,194,784 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 547,000 589,393 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,235,000 1,210,300 Telephone (0.3%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,333,000 3,399,660 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,440,000 1,513,727 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,795,000 1,943,088 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 905,000 983,056 Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 5,095,000 5,400,700 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 3,776,000 4,172,480 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,850,000 3,006,750 High Yield Trust 37 CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Transportation cont. Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 $4,185,000 $4,791,824 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 684,000 489,060 Utilities and power (4.6%) AES Corp. (VA) sr. unsec. notes 8s, 2020 1,291,000 1,500,787 AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 321,300 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,405,000 2,777,775 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,350,450 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,007,000 2,207,700 Calpine Corp. 144A sr. notes 7 1/4s, 2017 4,648,000 4,944,310 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 3,047,000 3,707,546 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 3,010,000 3,160,500 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 2,590,000 3,238 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 (In default) † 1,916,000 962,790 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 (In default) † 1,280,000 643,200 Edison Mission Energy sr. unsec. notes 7.2s, 2019 (In default) † 1,900,000 959,500 Edison Mission Energy sr. unsec. notes 7s, 2017 (In default) † 60,000 30,300 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,137,776 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 135,369 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,180,981 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 2,124,000 2,410,740 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 2,875,000 3,320,625 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 940,000 1,059,850 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 3,360,000 3,838,800 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 1,035,000 1,122,975 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 695,000 752,338 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 4,105,000 4,679,700 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 ‡‡ 1,515,000 1,537,725 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 870,000 869,356 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 2,225,000 2,475,312 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,425,000 2,788,750 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 725,900 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 562,000 629,440 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 1,050,000 1,218,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 5,036,000 5,652,910 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,883,572 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 265,000 302,100 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,814,600 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 218,500 38 High Yield Trust CORPORATE BONDS AND NOTES (86.6%)* cont. Principal amount Value Utilities and power cont. Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 $639,000 $865,524 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 2,756,000 682,110 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 4,783,981 693,677 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,345,000 1,008,750 Total corporate bonds and notes (cost $1,221,986,455) SENIOR LOANS (5.3%)* c Principal amount Value Broadcasting (0.5%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.612s, 2014 $918,430 $912,689 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.854s, 2016 4,105,789 3,526,314 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,750,000 1,789,375 Univision Communications, Inc. bank term loan FRN 4.454s, 2017 1,378,758 1,380,789 Capital goods (0.4%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 1,320,000 1,329,350 SRAM Corp. bank term loan FRN 8 1/2s, 2018 2,070,000 2,098,463 Tomkins Air Distribution bank term loan FRN 9 1/4s, 2020 1,465,000 1,501,625 Tomkins Air Distribution bank term loan FRN 5s, 2018 1,030,000 1,042,875 Commercial and consumer services (0.2%) Travelport, LLC bank term loan FRN 11s, 2015 825,000 843,563 Travelport, LLC bank term loan FRN Ser. B, 5.056s, 2015 1,079,828 1,060,481 Travelport, LLC bank term loan FRN Ser. S, 5.061s, 2015 340,172 334,077 Communication services (0.2%) Asurion Corp. bank term loan FRN 11s, 2019 2,085,000 2,234,426 Consumer cyclicals (1.0%) Academy, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2018 538,650 544,229 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 1,365,000 1,380,356 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 93,810 95,660 Compucom Systems, Inc. bank term loan FRN 6 1/2s, 2018 1,620,000 1,634,851 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.21s, 2014 ‡‡ 1,359,664 1,305,277 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.21s, 2014 ‡‡ 773,936 742,978 Harrah’s bank term loan FRN Ser. B, 9 1/2s, 2016 834,200 849,272 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 638,094 638,549 Motor City Casino bank term loan FRN 6s, 2017 3,857,216 3,886,145 Navistar, Inc. bank term loan FRN Ser. B, 7s, 2017 1,496,250 1,513,394 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 2,142,000 2,142,000 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 982,119 767,035 Consumer staples (0.1%) Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,515,000 1,553,633 High Yield Trust 39 SENIOR LOANS (5.3%)* c cont. Principal amount Value Energy (0.3%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 $2,613,102 $2,381,190 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,315,000 2,330,295 Financials (0.5%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 1,724,352 1,724,352 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 600,000 633,500 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 3,930,000 4,013,513 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 1,770,000 1,779,956 Gaming and lottery (0.4%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.452s, 2018 5,800,000 5,347,206 Health care (0.6%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,920,000 1,939,200 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 2,025,669 2,030,227 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 683,275 692,029 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,441,388 1,440,487 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,101,900 2,112,847 Quintiles Transnational Holdings, Inc. bank term loan FRN 7 1/2s, 2017 ‡‡ 830,000 839,338 Oil and gas (0.2%) Plains Exploration & Production Co. bank term loan FRN Class B, 4s, 2019 2,305,000 2,306,646 Retail (—%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 5 1/2s, 2017 369,767 373,349 Technology (0.2%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 950,000 960,391 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 1,835,787 1,856,898 Telecommunications (0.1%) Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,750,000 1,765,750 Telephone (0.1%) Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 830,000 834,410 Utilities and power (0.5%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 1,266,701 1,318,003 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.731s, 2017 10,079,407 6,818,003 Total senior loans (cost $80,322,104) 40 High Yield Trust COMMON STOCKS (1.9%)* Shares Value Altra Holdings, Inc. 33,510 $862,547 Boise Cascade Co. † 18,500 501,350 Buffalo Wild Wings, Inc. † 2,780 218,758 CIT Group, Inc. † 22,503 941,976 Deepocean Group (Shell) (acquired 06/09/2011, cost $1,116,503) (Norway) ∆∆ 76,862 1,152,930 DISH Network Corp. Class A 46,755 1,627,074 Domtar Corp. (Canada) 19,420 1,447,955 Dynegy, Inc. † 63,185 1,236,530 FelCor Lodging Trust, Inc. † R 182,130 914,293 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 38,470 1,227,962 General Motors Co. † 85,011 2,308,049 Gulfport Energy Corp. † 55,500 2,272,725 Harry & David Holdings, Inc. † 2,716 230,860 Huntsman Corp. 70,575 1,216,007 Kodiak Oil & Gas Corp. † 235,580 2,096,662 LyondellBasell Industries NV Class A 23,150 1,357,053 Motors Liquidation Co. GUC Trust (Units) † 5,059 116,863 Newfield Exploration Co. † 29,820 689,438 NII Holdings, Inc. † 156,645 755,029 Quicksilver Resources, Inc. † 100,635 187,181 Terex Corp. † 49,414 1,621,273 Tribune Co. † 24,806 1,314,718 Tribune Co. Class 1C F 2,165,993 19,494 Trump Entertainment Resorts, Inc. † 3,732 14,928 Vantage Drilling Co. † 1,212,419 1,976,243 W.R. Grace & Co. † 21,810 1,561,160 Total common stocks (cost $34,136,255) CONVERTIBLE PREFERRED STOCKS (1.0%)* Shares Value ArcelorMittal zero % cv. pfd. (France) 72,377 $1,689,279 EPR Properties Ser. C, $1.44 cv. pfd. 114,663 2,574,184 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 2,320,682 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 58,867 3,527,311 MetLife, Inc. $3.75 cv. pfd. 33,585 1,576,816 United Technologies Corp. $3.75 cv. pfd. 26,200 1,526,150 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,725 2,185,144 Total convertible preferred stocks (cost $15,266,581) CONVERTIBLE BONDS AND NOTES (0.9%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $1,296,000 $1,485,540 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 1,415,000 1,568,528 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 2,221,000 2,098,845 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R 1,380,000 1,561,125 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 3,094,000 2,916,095 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 602,000 675,745 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 1,380,000 2,468,475 Total convertible bonds and notes (cost $11,374,707) High Yield Trust 41 PREFERRED STOCKS (0.6%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 3,362 $3,271,121 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 98,915 2,625,204 M/I Homes, Inc. $2.438 pfd. † 107,193 2,690,544 Total preferred stocks (cost $6,485,554) WARRANTS (0.1%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $17,325 General Motors Co. 7/10/19 18.33 18,319 207,005 General Motors Co. 7/10/16 10.00 18,319 329,009 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR1.00 4,137 334,630 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 0.01 672,570 11,627 Total warrants (cost $933,302) SHORT-TERM INVESTMENTS (2.5%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.10% L 35,433,158 $35,433,158 U.S. Treasury Bills with effective yields ranging from 0.152% to 0.156%, July 25, 2013 $842,000 841,616 SSgA Prime Money Market Fund 0.08% P 220,000 220,000 Total short-term investments (cost $36,494,632) TOTAL INVESTMENTS Total investments (cost $1,406,999,590) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2012 through February 28, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $1,486,444,058. † Non-income-producing security. ∆∆ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,152,930, or less than 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. 42 High Yield Trust c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $31,797,748) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation Bank of America N.A. Canadian Dollar Sell 4/17/13 $258,060 $266,051 $7,991 Euro Sell 3/20/13 943,759 986,980 43,221 Barclays Bank PLC British Pound Sell 3/20/13 4,001,320 4,158,703 157,383 Euro Sell 3/20/13 2,201,278 2,301,119 99,841 Citibank, N.A. Euro Sell 3/20/13 93,619 97,885 4,266 Credit Suisse International Euro Sell 3/20/13 2,750,455 2,875,099 124,644 Deutsche Bank AG Euro Sell 3/20/13 2,862,615 2,991,661 129,046 Goldman Sachs International Euro Sell 3/20/13 605,583 632,920 27,337 HSBC Bank USA, National Association Euro Sell 3/20/13 1,843,778 1,927,227 83,449 JPMorgan Chase Bank N.A. Canadian Dollar Sell 4/17/13 848,286 875,691 27,405 Euro Sell 3/20/13 2,448,578 2,558,941 110,363 Royal Bank of Scotland PLC (The) Euro Sell 3/20/13 2,076,976 2,171,385 94,409 State Street Bank and Trust Co. Canadian Dollar Sell 4/17/13 3,090,426 3,189,726 99,300 Euro Sell 3/20/13 2,459,546 2,570,874 111,328 UBS AG Euro Sell 3/20/13 1,214,431 1,269,719 55,288 High Yield Trust 43 FORWARD CURRENCY CONTRACTS at 2/28/13 (aggregate face value $31,797,748) (Unaudited) cont. Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value appreciation WestPac Banking Corp. Canadian Dollar Sell 4/17/13 $452,090 $466,674 $14,584 Euro Sell 3/20/13 2,349,736 2,457,093 107,357 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $7,311,487 $— $— Capital goods 2,483,820 — — Communication services 2,382,103 — — Consumer cyclicals 4,653,923 14,928 19,494 Consumer staples 218,758 230,860 — Energy 7,222,249 1,152,930 — Financials 941,976 — — Utilities and power 1,236,530 — — Total common stocks Convertible bonds and notes $— $12,774,353 $— Convertible preferred stocks 1,526,150 13,873,416 — Corporate bonds and notes — 1,287,194,100 — Preferred stocks — 8,586,869 — Senior loans — 78,604,996 — Warrants 536,014 17,325 346,257 Short-term investments 35,653,158 841,616 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $1,297,212 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 44 High Yield Trust Statement of assets and liabilities 2/28/13 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,371,566,432) $1,432,390,154 Affiliated issuers (identified cost $35,433,158) (Notes 1 and 6) 35,433,158 Dividends, interest and other receivables 26,219,183 Receivable for shares of the fund sold 1,113,763 Receivable for investments sold 7,373,093 Unrealized appreciation on forward currency contracts (Note 1) 1,297,212 Total assets LIABILITIES Payable to custodian 1,203,924 Payable for investments purchased 11,819,097 Payable for shares of the fund repurchased 1,872,711 Payable for compensation of Manager (Note 2) 654,835 Payable for custodian fees (Note 2) 15,870 Payable for investor servicing fees (Note 2) 373,127 Payable for Trustee compensation and expenses (Note 2) 467,284 Payable for administrative services (Note 2) 17,924 Payable for distribution fees (Note 2) 562,670 Collateral on certain derivative contracts, at value (Note 1) 220,000 Other accrued expenses 175,063 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,750,611,607 Undistributed net investment income (Note 1) 13,005,886 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (339,288,868) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 62,115,433 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,183,099,142 divided by 147,686,490 shares) $8.01 Offering price per class A share (100/96.00 of $8.01)* $8.34 Net asset value and offering price per class B share ($21,691,759 divided by 2,711,650 shares)** $8.00 Net asset value and offering price per class C share ($59,507,926 divided by 7,491,397 shares)** $7.94 Net asset value and redemption price per class M share ($21,615,974 divided by 2,690,327 shares) $8.03 Offering price per class M share (100/96.75 of $8.03)† $8.30 Net asset value, offering price and redemption price per class R share ($12,896,655 divided by 1,641,566 shares) $7.86 Net asset value, offering price and redemption price per class Y share ($187,632,602 divided by 23,833,404 shares) $7.87 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. High Yield Trust 45 Statement of operations Six months ended 2/28/13 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $10,542) (including interest income of $43,263 from investments in affiliated issuers) (Note 6) $54,610,225 Dividends (net of foreign tax of $12,535) 884,822 Total investment income EXPENSES Compensation of Manager (Note 2) 4,301,430 Investor servicing fees (Note 2) 1,075,266 Custodian fees (Note 2) 16,196 Trustee compensation and expenses (Note 2) 77,776 Distribution fees (Note 2) 1,970,948 Administrative services (Note 2) 25,605 Other 232,769 Total expenses Expense reduction (Note 2) (6,066) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 18,783,824 Net realized gain on swap contracts (Note 1) 159,375 Net realized loss on foreign currency transactions (Note 1) (2,478,619) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 1,922,248 Net unrealized appreciation of investments during the period 28,310,299 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 46 High Yield Trust Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/28/13* Year ended 8/31/12 Operations: Net investment income $47,801,123 $95,270,886 Net realized gain (loss) on investments and foreign currency transactions 16,464,580 (1,921,965) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 30,232,547 72,311,246 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (36,384,251) (79,446,561) Class B (560,364) (1,224,939) Class C (1,549,891) (2,886,813) Class M (606,789) (1,309,140) Class R (353,307) (658,116) Class Y (6,077,563) (10,766,199) Redemption fees (Note 1) 9,649 113,029 Increase (decrease) from capital share transactions (Note 4) (34,742,957) 120,955,448 Total increase in net assets NET ASSETS Beginning of period 1,472,211,281 1,281,774,405 End of period (including undistributed net investment income of $13,005,886 and $10,736,928, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. High Yield Trust 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A February 28, 2013 ** .25 .24 (.24) — — 6.39 * .50 * 3.17 * 22 * August 31, 2012 .51 .38 (.52) — — 1.02 6.81 46 August 31, 2011 .56 (.03) (.54) — — e,f,g 1.00 7.15 72 August 31, 2010 .56 .70 (.54) — — h 1.04 i 7.67 i 71 August 31, 2009 .49 (.48) (.54) — — j,k 1.13 i 8.37 i 44 August 31, 2008 .57 (.60) (.58) — — 1.07 i 7.51 i 28 Class B February 28, 2013 ** .22 .25 (.21) — — 6.13 * .87 * 2.80 * 22 * August 31, 2012 .45 .37 (.46) — — 1.77 6.08 46 August 31, 2011 .50 (.03) (.48) — — e,f,g 1.75 6.43 72 August 31, 2010 .50 .70 (.48) — — h 1.79 i 6.96 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.75 i 44 August 31, 2008 .51 (.59) (.52) — — 1.82 i 6.79 i 28 Class C February 28, 2013 ** .22 .24 (.21) — — 6.04 * .87 * 2.80 * 22 * August 31, 2012 .45 .36 (.46) — — 1.77 6.02 46 August 31, 2011 .49 (.02) (.48) — — e,f,g 1.75 6.39 72 August 31, 2010 .50 .69 (.49) — — h 1.79 i 6.92 i 71 August 31, 2009 .45 (.47) (.50) — — j,k 1.88 i 7.58 i 44 August 31, 2008 .51 (.60) (.52) — — 1.82 i 6.75 i 28 Class M February 28, 2013 ** .24 .24 (.23) — — 6.21 * .63 * 3.05 * 22 * August 31, 2012 .49 .38 (.50) — — 1.27 6.56 46 August 31, 2011 .54 (.03) (.52) — — e,f,g 1.25 6.90 72 August 31, 2010 .54 .71 (.52) — — h 1.29 i 7.46 i 71 August 31, 2009 .47 (.48) (.53) — — j,k 1.38 i 8.03 i 44 August 31, 2008 .55 (.60) (.55) — — 1.32 i 7.25 i 28 Class R February 28, 2013 ** .24 .24 (.23) — — 6.40 * .63 * 3.04 * 22 * August 31, 2012 .48 .37 (.50) — — 1.27 6.54 46 August 31, 2011 .52 (.04) (.52) — — e,f,g 1.25 6.86 72 August 31, 2010 .53 .69 (.53) — — h 1.29 i 7.36 i 71 August 31, 2009 .46 (.48) (.53) — — j,k 1.38 i 7.93 i 44 August 31, 2008 .54 (.59) (.56) — — 1.32 i 7.22 i 28 Class Y February 28, 2013 ** .26 .23 (.25) — — 6.53 * .38 * 3.29 * 22 * August 31, 2012 .52 .37 (.54) — — .77 7.01 46 August 31, 2011 .57 (.04) (.56) — — e,f,g .75 7.41 72 August 31, 2010 .57 .69 (.56) — — h .79 i 7.80 i 71 August 31, 2009 .54 (.52) (.55) — — j,k .88 i 9.11 i 44 August 31, 2008 .58 (.60) (.60) — — .82 i 7.73 i 28 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 48 High Yield Trust High Yield Trust 49 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding on December 21, 2010. f Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Southwest Securities, which amounted to less than $0.01 per share outstanding on August 22, 2011. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding on March 30, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to August 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets August 31, 2010 0.01% August 31, 2009 0.04 August 31, 2008 <0.01 j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, LLC and Millennium International Management, LLC, which amounted to less than $0.01 per share outstanding on June 23, 2009. k Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to less than $0.01 per share outstanding on May 21, 2009. The accompanying notes are an integral part of these financial statements. 50 High Yield Trust Notes to financial statements 2/28/13 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from September 1, 2012 through February 28, 2013. Putnam High Yield Trust Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The investment objective of the fund is to seek high current income Capital growth is a secondary goal when consistent with achieving high current income The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A 1.00% redemption fee may apply on shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. High Yield Trust 51 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. 52 High Yield Trust Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Credit default contracts The fund entered into OTC credit default contracts to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. OTC credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. For the fund’s average notional amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $132,157 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. High Yield Trust 53 Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 54 High Yield Trust At August 31, 2012, the fund had a capital loss carryover of $352,679,597 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,193,629 $2,968,894 $5,162,523 * 76,944,480 N/A 76,944,480 August 31, 2013 14,070,646 N/A 14,070,646 August 31, 2014 2,600,677 N/A 2,600,677 August 31, 2015 20,028,690 N/A 20,028,690 August 31, 2016 96,252,247 N/A 96,252,247 August 31, 2017 137,620,334 N/A 137,620,334 August 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $2,983,859 recognized during the period between November 1, 2011 and August 31, 2012 to its fiscal year ending August 31, 2013. The aggregate identified cost on a tax basis is $1,407,089,583, resulting in gross unrealized appreciation and depreciation of $96,851,146 and $36,117,417, respectively, or net unrealized appreciation of $60,733,729. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.520% of the next $50 billion, 0.670% of the next $5 billion, 0.500% of the next $50 billion, 0.620% of the next $10 billion, 0.490% of the next $100 billion and 0.570% of the next $10 billion, 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. High Yield Trust 55 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $860,367 ClassR 8,451 ClassB 15,091 ClassY 134,957 ClassC 41,313 Total ClassM 15,087 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $2,301 under the expense offset arrangements and by $3,765 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,181, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $1,497,213 ClassM 52,427 ClassB 104,904 ClassR 29,242 ClassC 287,162 Total 56 High Yield Trust For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $57,873 and $991 from the sale of classA and classM shares, respectively, and received $1,954 and $1,432 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $200 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $347,987,555 and $310,960,601, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 2/28/13 Year ended 8/31/12 ClassA Shares Amount Shares Amount Shares sold 11,989,335 $94,762,940 34,603,070 $257,372,755 Shares issued in connection with reinvestment of distributions 3,682,594 29,165,417 8,041,510 60,004,281 15,671,929 123,928,357 42,644,580 317,377,036 Shares repurchased (22,825,519) (181,235,126) (37,764,464) (282,634,506) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassB Shares Amount Shares Amount Shares sold 351,999 $2,785,483 818,793 $6,136,475 Shares issued in connection with reinvestment of distributions 59,837 473,285 132,881 989,647 411,836 3,258,768 951,674 7,126,122 Shares repurchased (358,828) (2,840,250) (1,346,359) (10,015,198) Net increase (decrease) Six months ended 2/28/13 Year ended 8/31/12 ClassC Shares Amount Shares Amount Shares sold 962,174 $7,565,958 3,427,730 $25,646,267 Shares issued in connection with reinvestment of distributions 163,518 1,284,370 293,914 2,180,852 1,125,692 8,850,328 3,721,644 27,827,119 Shares repurchased (849,831) (6,678,631) (1,764,456) (13,116,578) Net increase High Yield Trust 57 Six months ended 2/28/13 Year ended 8/31/12 ClassM Shares Amount Shares Amount Shares sold 116,948 $932,278 514,074 $3,867,375 Shares issued in connection with reinvestment of distributions 67,545 536,391 150,094 1,122,364 184,493 1,468,669 664,168 4,989,739 Shares repurchased (130,885) (1,043,383) (560,581) (4,187,525) Net increase Six months ended 2/28/13 Year ended 8/31/12 ClassR Shares Amount Shares Amount Shares sold 400,552 $3,121,112 731,567 $5,356,536 Shares issued in connection with reinvestment of distributions 42,937 333,567 81,688 598,532 443,489 3,454,679 813,255 5,955,068 Shares repurchased (213,632) (1,663,235) (567,904) (4,141,958) Net increase Six months ended 2/28/13 Year ended 8/31/12 ClassY Shares Amount Shares Amount Shares sold 8,328,958 $64,811,400 21,442,542 $156,553,363 Shares issued in connection with reinvestment of distributions 713,150 5,553,909 933,782 6,879,275 9,042,108 70,365,309 22,376,324 163,432,638 Shares repurchased (6,718,454) (52,608,442) (12,490,355) (91,656,509) Net increase Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $30,500,000 OTC credit default swap contracts (notional) —* Warrants (number of warrants) 710,000 * For the reporting period, the transaction volume was minimal. The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,297,212 Payables $— Equity contracts Investments 899,596 Payables — Total $— 58 High Yield Trust The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Swaps Total Credit contracts $— $159,375 $159,375 Foreign exchange contracts (2,521,358) — $(2,521,358) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $— $1,931,333 $1,931,333 Equity contracts 208,836 — 208,836 Total Note 6: Transactions with affiliated issuers Transactions during the reporting period with a company which is under common ownership or control, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Market value at the Market value beginning of at the end of the reporting Purchase Sale Investment the reporting Name of affiliates period cost proceeds income period Putnam Money Market Liquidity Fund* $50,219,752 $223,549,707 $273,769,459 $42,965 $— Putnam Short Term Investment Fund* — 38,436,522 3,003,364 298 35,433,158 Totals Market values are shown for those securities affiliated during the reporting period. * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. High Yield Trust 59 Note 9: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 60 High Yield Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Investment Sub-Advisor Kenneth R. Leibler The Putnam Advisory Robert E. Patterson Susan G. Malloy Company, LLC George Putnam, III Vice President and One Post Office Square Robert L. Reynolds Assistant Treasurer Boston, MA 02109 W. Thomas Stephens James P. Pappas Marketing Services Officers Vice President Putnam Retail Management Robert L. Reynolds One Post Office Square President Mark C. Trenchard Boston, MA 02109 Vice President and Jonathan S. Horwitz BSA Compliance Officer Custodian Executive Vice President, State Street Bank Principal Executive Officer, and Judith Cohen and Trust Company Compliance Liaison Vice President, Clerk, and Associate Treasurer Legal Counsel Steven D. Krichmar Ropes & Gray LLP Vice President and Nancy E. Florek Principal Financial Officer Vice President, Proxy Manager, Assistant Clerk, and Robert T. Burns Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam High Yield Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam High Yield Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: April 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: April 26, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: April 26, 2013
